                Case 2:19-cr-00199-RAJ Document 26 Filed 05/08/20 Page 1 of 2




 1                                                                    The Honorable Richard A. Jones
 2
 3
 4
 5
 6
 7                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9
     UNITED STATES OF AMERICA,
10
                                                        CASE NO. CR19-199 RAJ
11                                Plaintiff,
                                                        ORDER VACATING TRIAL DATE
12                         v.
                                                        AND SETTING STATUS
13                                                      CONFERENCE
     SERGIO FRANCISCO SANDOVAL,
14
15                                Defendant.
16
17         THIS COURT having considered the parties’ joint motion for a continuance of the
18 trial date and the facts set forth therein, and General Order 07-20 of the United States District
19 Court for the Western District of Washington addressing measures to reduce the spread and
20
     health risks from COVID-19, which is incorporated herein by reference, hereby FINDS as
21
     follows:
22
           1. In light of the recommendations made by the Centers for Disease Control and
23
                Prevention (CDC) and Public Health for Seattle and King County regarding social
24
                distancing measures required to stop the spread of this disease as well as the lack
25
                of the type of personal protective equipment necessary to ensure the health and
26
27              safety of all participants it is not possible at this time to proceed with a jury trial.

28

      ORDER VACATING TRIAL DATE                                                 UNITED STATES ATTORNEY
                                                                               700 STEWART STREET, SUITE 5220
      AND SETTING STATUS CONFERENCE
                                                                                 SEATTLE, WASHINGTON 98101
      U.S. v. Sandoval, CR19-199 RAJ - 1                                               (206) 553-7970
              Case 2:19-cr-00199-RAJ Document 26 Filed 05/08/20 Page 2 of 2




 1
            2. Further, because of the recommendations that individuals at higher risk of
 2
               contracting this disease –including individuals with underlying health conditions,
 3
               individuals age 60 and older, and individuals who are pregnant – avoid large
 4
               groups of people, at this time, it would be difficult, if not impossible, to get a jury
 5
               pool that would represent a fair cross section of the community. Based on the
 6
               recommendations it would also be medically inadvisable to do so.
 7
 8          3. As a result, the failure to grant a continuance of the trial date in this case would

 9             likely result in a miscarriage of justice. Pursuant to 18 U.S.C. § 3161(h)(7)(A),
10             the ends of justice served by continuing the trial in this case outweigh the best
11             interest of the public and the defendant to a speedy trial.
12          IT IS THEREFORE ORDERED that the parties’ joint motion (Dkt. #25) is
13 GRANTED. The trial date of June 1, 2020 is VACATED. The parties shall participate in a
14 status conference on July 24, 2020, at 11:00 a.m. The purpose of the status conference will
15 be discuss a date on which the trial can be scheduled and take place without any potential
16
     impact on the health of all participants or the community.
17
            IT IS FURTHER ORDERED that the period time from the date of this order up to and
18
     including the date to be set for the trial at the status conference, shall be excludable time
19
     pursuant to 18 U.S.C. § 3161.
20
            DATED this 8th day of May, 2020.
21
22
23
                                                        A
                                                        The Honorable Richard A. Jones
24                                                      United States District Judge
25
26
27
28

      ORDER VACATING TRIAL DATE                                               UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      AND SETTING STATUS CONFERENCE
                                                                               SEATTLE, WASHINGTON 98101
      U.S. v. Sandoval, CR19-199 RAJ - 2                                             (206) 553-7970
